Exhibit 10.3

CRAY INC.

2013 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

GRANT NUMBER:                 

Unless otherwise defined herein, the terms defined in the Cray Inc. 2013 Equity
Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Restricted Stock Unit Award and any electronic representation of this Notice of
Restricted Stock Unit Award established and maintained by Cray Inc. (“Cray”) or
a third party designated by Cray (this “Notice”).

 

Name:    Address:   

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (the “Agreement”),
including any special terms imposed by the Committee for non U.S. jurisdictions.

 

Total Number of RSUs Awarded: Fair Market Value per Share subject to the RSUs:
Total Fair Market Value of Award: Date of Grant: Vesting Commencement Date:
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs, with earlier expiration upon the Termination Date Vesting Schedule:   
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:    [Insert
applicable vesting schedule]    [Include for performance awards: The number of
RSUs that Participant will have vested in pursuant to the performance targets
set forth above will be determined by Cray and certified by the Compensation
Committee of the Board.]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

Participant understands that Participant’s employment or consulting relationship
or service with Cray or a Parent or Subsidiary of Cray is for an unspecified
duration, can be terminated at any time (i.e., is at will), and that nothing in
this Notice, the Agreement or the Plan changes the nature of that relationship
except where otherwise prohibited by applicable law. Participant acknowledges
and agrees that the Vesting

 

1



--------------------------------------------------------------------------------

Schedule may change prospectively in the event that Participant’s service status
changes between full and part time status in accordance with Cray policies
relating to work schedules and vesting of awards. Participant acknowledges that
the vesting of the RSUs pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of Cray or a Parent or Subsidiary
of Cray. Participant also understands that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Agreement and
the Plan. By accepting the RSUs, Participant consents to the electronic delivery
as set forth in the Agreement.

 

2



--------------------------------------------------------------------------------

CRAY INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cray Inc. 2013 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any special terms
imposed by the Committee for non U.S. jurisdictions.

1. Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs will be in Shares.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no right to dividends or to vote such
Shares.

3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

4. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

5. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs will be forfeited to Cray forthwith, and all rights of Participant to such
RSUs will immediately terminate. For purposes of the RSUs, Participant’s service
will be considered terminated as of the date Participant is no longer providing
services to Cray, its Parent or one of its Subsidiaries (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any) (the “Termination
Date”). The Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the RSUs
(including whether Participant may still be considered to be providing services
while on an approved leave of absence). Unless otherwise provided in this
Agreement or determined by Cray, Participant’s right to vest in the RSUs under
the Plan, if any, will terminate as of the Termination Date and will not be
extended by any notice period (e.g., Participant’s period of services would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any).

6. No Rights as Employee, Director or Consultant. Nothing in this Agreement will
affect in any manner whatsoever the right or power of Cray, or a Parent or
Subsidiary of Cray, to terminate Participant’s service, for any reason, with or
without Cause.

7. Withholding Taxes. Participant acknowledges that, regardless of any action
taken by Cray or, if different, Participant’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by Cray or the Employer. Participant further
acknowledges that Cray and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the

 

3



--------------------------------------------------------------------------------

RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs and the subsequent sale of Shares acquired pursuant to such settlement; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant is subject to Tax-Related Items in more than one jurisdiction
between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges that Cray and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Cray and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Cray and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by Cray and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by Cray (on Participant’s behalf pursuant to this authorization); or

 

  (iii) withholding in Shares to be issued upon settlement of the RSUs, provided
Cray only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts; or

 

  (iv) any other arrangement approved by the Committee.

Depending on the withholding method, Cray may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items. The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the Tax-Related Items withholding.

Finally, Participant agrees to pay to Cray or the Employer any amount of
Tax-Related Items that Cray or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Cray may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.

8. Nature of Grant. By accepting the RSUs, Participant acknowledges, understands
and agrees that:

(a) the Plan is established voluntarily by Cray, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Cray at any time, to
the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of Cray;

 

4



--------------------------------------------------------------------------------

(d) the RSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming an employment or services
contract with Cray, the Employer or any Parent or Subsidiary of Cray;

(e) Participant is voluntarily participating in the Plan;

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s Termination, and in
consideration of the grant of the RSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
Cray, or any Parent or Subsidiary of Cray or the Employer, waives his or her
ability, if any, to bring any such claim, and releases Cray, any Parent or
Subsidiary of Cray and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant will be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by Cray in its discretion, the RSUs
and the benefits evidenced by this Agreement do not create any entitlement to
have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares; and

(k) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither Cray, the Employer nor
any Parent or Subsidiary of Cray will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

9. Miscellaneous.

(a) No Advice Regarding Grant. Cray is not providing any tax, legal or financial
advice, nor is Cray making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(b) Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

5



--------------------------------------------------------------------------------

(c) Imposition of Other Requirements. Cray reserves the right to impose other
requirements on Participant’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent Cray determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(d) Acknowledgement. Cray and Participant agree that the RSUs are granted under
and governed by the Notice, this Agreement and by the provisions of the Plan
(incorporated herein by reference). Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that Participant has
carefully read and is familiar with their provisions, and (iii) hereby accepts
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.

(e) Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

(f) Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Cray and Participant with all applicable
state and federal laws and regulations and with all applicable requirements of
any stock exchange or automated quotation system on which Cray’s Common Stock
may be listed or quoted at the time of such issuance or transfer.

(g) Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision will be excluded from this Agreement,
(ii) the balance of this Agreement will be interpreted as if such provision were
so excluded and (iii) the balance of this Agreement will be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed,
construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law. Any and all
disputes relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
Plan or this Agreement, will be brought and heard exclusively in the United
States District Court for the Western District of Washington or the Washington
Superior Court, King County. Each of the parties hereby represents and agrees
that such party is subject to the personal jurisdiction of said courts; hereby
irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

(h) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement will be deemed to be the product of all of the
parties hereto, and no ambiguity will be construed in favor of or against any
one of the parties hereto.

(i) Notices. Any notice to be given under the terms of the Plan will be
addressed to Cray in care of its principal office, and any notice to be given to
Participant will be addressed to such Participant at the address maintained by
Cray for such person or at such other address as Participant may specify in
writing to Cray.

 

6



--------------------------------------------------------------------------------

(j) Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Cray agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Cray upon any change in Participant’s residence
address. By acceptance of the RSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by Cray
or a third party designated by Cray and consents to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the U.S. Securities and Exchange Commission, U.S. financial reports
of Cray, and all other documents that Cray is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs and
current or future participation in the Plan. Electronic delivery may include the
delivery of a link to a Cray intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other delivery determined at Cray’s discretion. Participant acknowledges
that Participant may receive from Cray a paper copy of any documents delivered
electronically at no cost if Participant contacts Cray by telephone, through a
postal service at 901 Fifth Avenue, Suite 1000, Seattle, Washington, 98164 or
electronic mail or other electronic medium. Participant further acknowledges
that Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to Cray or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, Participant understands that Participant’s consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying Cray of such revised or revoked consent by
telephone, postal service at 901 Fifth Avenue, Suite 1000, Seattle, Washington,
98164 or electronic mail or other electronic medium. Finally, Participant
understands that Participant is not required to consent to electronic delivery.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will he deemed an original and all of which together will
constitute one instrument.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, Cray and any Parent or Subsidiary of
Cray for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that Cray and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Cray, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data may be transferred to Fidelity Stock Plan
Services, LLC or its affiliates or such other stock plan service provider as may
be selected by Cray in the future, which is assisting Cray with the
implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes Cray, Fidelity Stock Plan Services, LLC
and its affiliates, and any other possible recipients which may assist Cray
(presently or

 

7



--------------------------------------------------------------------------------

in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands if he or she resides outside
the United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with Cray or a Subsidiary of Cray will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that Cray would not be able to grant Participant RSUs
or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

 

8